DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. US 10,935,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application contain the limitations of US 10,935,834, as cited in the Table below.

Instant application
US 10,935,834
Claim 1: A color display device comprising:
Claim 1:  A color display device comprising:
a plurality of pixels arranged in matrix, wherein each of the plurality of pixels includes a red sub-pixel, a blue sub-pixel, a first kind of green sub-pixel and a second kind of green sub-pixel,
an array of a plurality of sub-pixels including a red sub-pixel, a blue sub-pixel, two first green sub-pixels and two second green sub-pixels,

wherein a size of each of the first green sub-pixels and a size of each of the second green sub-pixels are smaller than that of the red sub-pixel or the blue sub-pixel,
the red sub-pixel has a first thin film transistor, the blue sub-pixel has a second thin film transistor, the first transistor and the second transistor connect to a first signal line,
Claim 7: wherein each of the sub-pixels is connected to a thin film transistor.
Claim 8: wherein the thin film transistors of the two adjacent first green sub-pixels, the thin film transistors of the two adjacent second green sub-pixels and the thin film transistor of the blue sub-pixel are applied to same gate signal.
a first kind of green sub-pixel and the second kind of green sub-pixel are arranged in the longitudinal direction, 
Claim 1: the two adjacent first green sub-pixels are arranged in a first direction, the two adjacent second green sub-pixels are arranged in the first direction,
the first kind of green sub-pixel has a third thin film transistor, and the second kind of green sub-pixel has a fourth thin film transistor.
Claim 7: wherein each of the sub-pixels is connected to a thin film transistor.
Claim 2: wherein each of the pixels has two first kind of green sub-pixels and two second kind of green sub-pixels.
Claim 1: two first green sub-pixels and two second green sub-pixels, 
Claim 3: wherein the first kind of green sub-pixel is more blue-blended green than the second kind of green sub-pixel. 
Claim 5: wherein the first green sub-pixels are more blue-blended green than the second green sub-pixels.
Claim 4: the second kind of green sub-pixel is more yellow-blended than the first kind of green subpixel.
Claim 6: wherein the second green sub-pixels are more yellow-blended green than the first green sub-pixels.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871